Citation Nr: 0822363	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-22 173	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon




THE ISSUE

Whether the veteran is eligible for enrollment in the 
Department of Veterans Affairs (VA) healthcare system.  





ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1950 to April 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in November 2005 of the 
Department of Veterans Affairs Medical Center (VAMC). 


FINDINGS OF FACT

1. The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.

2. The veteran is currently classified as priority 8.  


CONCLUSION OF LAW

The veteran is not currently eligible for enrollment in VA's 
healthcare system.  38 U.S.C.A. §§ 1705, 1710 (West 2002 & 
Supp. 2008); 38 C.F.R. § 17.36 (2007).


Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulation 
pertaining to eligibility for enrollment in VA's health care 
system.  Where the interpretation of the law is dispositive, 
the VCAA does not apply.   Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran must be enrolled in the VA healthcare system as a 
condition for receiving medical benefits.  The Secretary 
determines which categories of veterans are eligible to be 
enrolled, based upon enumerated priorities.  38 C.F.R. 
§ 17.36. 

The Secretary manages enrollment of veterans in the health 
case system in accordance with the following priorities, in 
the order listed: (1) veterans with service-connected 
disabilities rated 50 percent or greater; (2) veterans with 
service-connected disabilities rated 30 percent or 40 
percent; (3) veterans who are former prisoners of war (POW) 
or were awarded the Purple Heart or veterans receiving 
disability compensation under 38 U.S.C.A. § 11151; (4) 
veterans who are in receipt of increased pension based on a 
need of regular aid and attendance or by reason of being 
permanently housebound and other veterans who are 
catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) veterans with zero percent 
service-connected disability and veterans exposed to a toxic 
substance or ionizing radiation, or served during the Mexican 
border period, World War I, the Gulf War, or after November 
11, 1998; (7) veterans who agree to copay and meet the low 
income threshold; and (8) veterans not included in priorities 
4 to 7. 

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 8 
was established.  Subsequently, due to VA's limited 
resources, the Secretary made a decision to restrict 
enrollment to veterans in priority 8 not already enrolled as 
of January 17, 2003.  68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  



The evidence of record reveals that the veteran had active 
service from September 1950 to April 1952 and it is neither 
shown nor contended that he was discharged or released from 
active service due to any disability.  He is not service-
connected for any disability.  In VA Form 10-10EZ, received 
in October 2005, the veteran did not alleged that he was 
exposed to a toxic substance or ionizing radiation, or that 
he served during the Mexican border period, World War I, the 
Gulf War, or after November 11, 1998.  He was not a POW and 
he was not awarded a Purple Heart, and there is no evidence 
that he is catastrophically disabled. 

The veteran reported annual income of $74,642.00 and total 
non-reimbursed medical expenses of $20,945.00, and other 
assests, valued over $400,000.  The annual income, minus 
medical expenses, does not meet the "low-come" income limit 
of priority 7, namely, the limit for public housing 
assistance in the area as determined by the Department of 
Housing and Urban, that is, 80 percent or less of the median 
income of about $34,500 for Lincoln County, Oregon from 2005 
to 2007.  38 C.F.R. § 17.36(b)(7). 

As the veteran's application was received in 2005 and after 
January 17, 2003, and as he does not meet any of the 
requisites of priorities 1 to 7, he is properly classified as 
a priority 8 and as a priority 8 he is not currently eligible 
to enroll in VA's health care system. 

As the veteran may reapply to be enrolled in the VA 
healthcare system at any time, any change in income or in his 
health may provided a new factual basis for being 
reclassified by VA.  38 C.F.R. § 17.36(d).  

At this time, however, the veteran does not meet the 
eligibility requirements for enrollment in the VA health care 
system. 






ORDER

The veteran is not currently eligible for enrollment in the 
VA healthcare system, and the appeal is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


